Case: 12-13844      Date Filed: 07/25/2013    Page: 1 of 3


                                                             [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                            _______________________

                                  No. 12-13844
                              Non-Argument Calendar
                            _______________________

                    D.C. Docket No. 2:09-cv-01089-MEF-TFM

JAMES EDWARD SPENCER,
and other similarly situated individuals,

                                                           Plaintiff-Appellant,

versus

BOB RILEY,
in his individual and official capacity,
TROY KING,
in his individual and official capacity,
CYNTHIA DILLARD,
in her individual and official capacity,
RICHARD ALLEN,
in his individual and official capacity,
M. WILSON
Classifications, Dept. of Corrections,
                                                       Defendants-Appellees.

                         _______________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                        ______________________

                                (July 25, 2013)
               Case: 12-13844     Date Filed: 07/25/2013    Page: 2 of 3


Before CARNES, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:

      James Spencer, a convicted sex offender, is currently incarcerated for 2006

and 2007 violations of the Alabama Community Notification Act, Ala.Code § 15-

20-20 et seq. (repealed July 1, 2011). He filed a lawsuit against several Alabama

officials pursuant to 42 U.S.C. § 1983, alleging that, for various reasons, the

ACNA could not be constitutionally applied to him. The district court granted the

defendants’ motion for summary judgment, and Mr. Spencer, proceeding pro se,

now appeals. Exercising plenary review, see, e.g., Sierra Club, Inc. v. Leavitt, 488

F.3d 904, 911 (11th Cir. 2007), we affirm.

      We read pro se briefs liberally, see Cofield v. Alabama Public Service

Comm’n, 936 F.2d 512, 514 n.2 (11th Cir. 1991), but even so it is difficult to figure

out what arguments Mr. Spencer is making on appeal. He does not, for example,

list any specific issues. Nor does he say why he believes the district court erred.

In a prior appeal by Mr. Spencer, we noted the same problems. See Spencer v.

King, 333 F. App’x 488, 489 (11th Cir. 2009) (“Although we construe pro se

filings liberally, Spencer’s appeal gives us very little to work with.”).

      The one argument we think we can discern from the brief is Mr. Spencer’s

contention that the ACNA – and specifically its residency and registration

requirements – cannot be constitutionally applied to him because of ex post facto


                                           2
              Case: 12-13844    Date Filed: 07/25/2013   Page: 3 of 3


and equal protection concerns. The problem for Mr. Spencer is that a challenge to

a criminal conviction cannot be brought under § 1983. See Bradley v. Pryor, 305

F.3d 1287, 1289 (11th Cir. 2002) (“[H]abeas Corpus [rather than § 1983] is the

exclusive remedy for a state prisoner who challenges the fact or duration of his

confinement and seeks immediate or speedier release.”) (citing Preiser v.

Rodriguez, 411 U.S. 475, 490 (1973)). And insofar as Mr. Spencer seeks damages

for his ACNA convictions, that claim is, as the district court explained, currently

barred by Heck v. Humphrey 512 U.S. 477, 487 (1994) (damages action under §

1983 is not cognizable if a judgment in the plaintiff’s favor “would necessarily

imply the invalidity of [the] conviction or sentence,” and the conviction and

sentence have not been reversed, vacated, or otherwise invalidated.).

      AFFIRMED.




                                         3